On application for rehearing.
Manning, C. J.
We are surprised to find the appellants are entitled to have the case removed from the summary docket. The article of the Code of Practice and the various statutes on the subject were cited and reviewed, from which it appeared that promissory note cases had been omitted in the legislative changes. The case was ordered to be removed from the summary docket. The attention of the legislature having been thus attracted, this omission was supplied (Acts 1878 p. 45), and the suit was replaced on the summary docket and judgment summarily rendered.